Citation Nr: 0923825	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  02-01 869A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES


1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to a disability rating in excess of 20 
percent for tendonitis of the right shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from May 1954 to 
May 1956.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which denied service connection for residuals of a 
low back injury and increased the disability rating for the 
Veteran's service-connected right shoulder tendonitis to 20 
percent, effective October 5, 1999, date of receipt of the 
claim.      

As support for his claim, the Veteran provided testimony 
before the undersigned Veterans Law Judge at a hearing at the 
RO (Travel Board hearing) in May 2005.  The transcript of the 
hearing has been associated with the claims file and 
reviewed.

This case was initially before the Board in August 2005, at 
which time it remanded the issues currently on appeal for 
further evidentiary development.  The Board finds that 
another remand regarding the issue of the low back disorder 
is necessary for compliance with its August 2005 remand 
directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of service connection for a low back disorder is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDINGS OF FACT

The Veteran's right shoulder exhibits forward flexion of zero 
to 65 degrees, abduction of zero to 70 degrees, external 
rotation of zero to 90 degrees, and internal rotation of zero 
to 25 degrees.  Objective evidence of functional loss also 
reveals painful movement, but no additional limitation of 
motion by pain, fatigue, weakness, or lack of endurance.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for right shoulder tendonitis have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102 3.159, 4.1-4.7, 4.10, 4.21, 
4.40, 4.45, 4.71a, Diagnostic Code 5201 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of  
VCAA letters from the RO to the Veteran dated in August 2001, 
June 2004, March 2006, and September 2008.  These letters 
effectively satisfied the notification requirements of the 
VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) by (1) informing the Veteran about the information 
and evidence not of record that was necessary to substantiate 
his claim, (2) informing the Veteran about the information 
and evidence the VA would seek to provide, and (3) informing 
the Veteran about the information and evidence he was 
expected to provide.  See also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence or absence of notice 
of this element in this case is of no consequence because it 
is no longer required by law.

Furthermore, the September 2008 letter from the RO further 
advised the Veteran that a disability rating and an effective 
date will be assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub 
nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, he 
has received all required notice in this case, such that 
there is no error in content. 

However, the Board acknowledges the RO did not provide VCAA 
notice pursuant to Dingess, supra, until after the rating 
decision on appeal; thus, there is a timing error as to the 
additional VCAA notice.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  In Pelegrini II, the U.S. Court of Appeals for 
Veterans Claims (Court) held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, additional VCAA notice, including Dingess notice, was 
provided after issuance of the initial AOJ decision in April 
2000.  However, both the United States Court of Appeals for 
the Federal Circuit (Federal Circuit Court) and the Court 
have since further clarified that the VA can provide 
additional necessary notice subsequent to the initial AOJ 
adjudication, with a subsequent readjudication of the claim, 
so that the essential fairness of the adjudication, as a 
whole, is unaffected because the appellant is still provided 
a meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that 
a statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

In this case, after initially providing VCAA notice in August 
2001, June 2004, March 2006, and September 2008, followed by 
subsequent VCAA and Dingess notice in September 2008, the RO 
readjudicated the claim in a January 2009 SSOC.  Thus, the 
timing defect in the notice has been rectified.

With respect to the Veteran's increased-rating claim at 
issue, a content error exists in that no VCAA notice of 
record was sent in compliance with the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In Vasquez, the Court held that, at a minimum, a 38 U.S.C.A. 
§ 5103(a) notice requires that the Secretary notify the 
claimant that, to substantiate such a claim,

(1) the claimant must provide, or ask 
the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on 
the claimant's employment and daily 
life;

(2) if the Diagnostic Code (DC) under 
which the claimant is rated contains 
criteria necessary for entitlement to a 
higher disability rating that would not 
be satisfied by the claimant 
demonstrating a noticeable worsening or 
increase in severity of the disability 
and the effect of that worsening on the 
claimant's employment and daily life 
(such as a specific measurement or test 
result), the Secretary must provide at 
least general notice of that 
requirement to the claimant;

(3) the claimant must be notified that, 
should an increase in disability be 
found, a disability rating will be 
determined by applying relevant DCs, 
which typically provide for a range in 
severity of a particular disability 
from 0 percent to as much as 100 
percent (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being 
sought, their severity and duration, 
and their impact upon employment and 
daily life; and

(4) the notice must also provide 
examples of the types of medical and 
lay evidence that the claimant may 
submit (or ask the Secretary to obtain) 
that are relevant to establishing 
entitlement to increased compensation-
e.g., competent lay statements 
describing symptoms, medical and 
hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  

Here, no VCAA notice letter of record that complies with the 
required elements listed above was sent.  In this regard, in 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
Federal Circuit Court held that any error in a VCAA notice, 
concerning any element of a claim, is presumed prejudicial, 
and that VA then bears the burden of rebutting this 
presumption.  However, the United States Supreme Court 
(Supreme Court) recently reversed the Federal Circuit Court's 
holding in Shinseki v. Sanders, 556 U. S. ___ (2009), holding 
that the Federal Circuit had placed an "unreasonable 
evidentiary burden upon the VA..." by creating a presumption of 
prejudice with regard to deficient VCAA notice (slip. op. at 
11). The Supreme Court reiterated that "the party that 'seeks 
to have a judgment set aside because of an erroneous ruling 
carries the burden of showing that prejudice resulted.'"  
Id., citing Palmer v. Hoffman, 318 U. S. 109, 116 (1943); see 
also Tipton v. Socony Mobil Oil Co., 375 U. S. 34, 36 (1963) 
(per curiam); United States v. Borden Co., 347 U. S. 514, 
516-517 (1954); cf. McDonough Power Equipment, Inc. v. 
Greenwood, 464 U. S. 548, 553 (1984); Market Street R. Co. v. 
Railroad Comm'n of Cal., 324 U. S. 548, 562 (1945) (finding 
error harmless "in the absence of any showing of . . . 
prejudice").  It then emphasized that its holding did not 
address the lawfulness of the Court's reliance on the premise 
that a deficiency with regard to informing a Veteran about 
what further information was necessary to substantiate his 
claims had a "natural effect" of prejudice, but that 
deficiencies regarding what portions of evidence VA would 
obtain and what portions the Veteran must provide did not. 
(slip. op. at 3).

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because  (1) the defect was 
cured by actual knowledge on the part of the claimant, 
see Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008) 
("Actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) a reasonable person could 
be expected to understand from the notice what was needed; or 
(3) a benefit could not have been awarded as a matter of law.  
Sanders, 487 F. 3d at 889.  Additionally, consideration also 
should be given to "whether the post-adjudicatory notice and 
opportunity to develop the case that is provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim ... served to render any pre-adjudicatory section 
5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 
Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 
427, 435 (2006) (finding the Board had erred by relying on 
various post-decisional documents for concluding adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court nonetheless determined the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).

In this respect, the Veteran and his representative have 
provided statements throughout the course of the appeal 
arguing the increased severity of his right shoulder 
tendonitis.  See, e.g., notice of disagreement dated in 
August 2000, and the Veteran's statements dated in February 
2002 and October 2005.  Therefore, any content defect was 
cured by the actual knowledge of the Veteran as to the 
symptoms required for a higher rating for his disability.  
The Veteran also provided testimony regarding the worsening 
of symptoms in his right shoulder in a May 2005 Travel Board 
hearing.  Moreover, the Veteran was notified of the criteria 
for a higher rating for his disability by way of a February 
2002 such that a reasonable person should have been aware of 
the criteria.  The RO readjudicated the issue and issued an 
SSOC in January 2009.  In short, the content error here does 
not affect the essential fairness of adjudication of this 
case, and is not prejudicial. 

With respect to the duty to assist, the RO has obtained the 
Veteran's service treatment records (STRs), VA treatment 
records, and medical records from the Social Security 
Administration (SSA).  Private treatment records also have 
been associated with the claims file.  Additionally, the RO 
provided the Veteran with several VA examinations in 
connection with his claim on appeal.  Further, the Veteran 
and his representative have submitted statements in support 
of his claim.  Finally, the Veteran indicated in an October 
2008 VCAA notice response that he has no more evidence to 
submit in substantiation of his claim.  Thus, there is no 
indication that any additional evidence remains outstanding, 
and the duty to assist has been met.  38 U.S.C.A. § 5103A.

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
this regard, the Board is satisfied as to compliance with the 
instructions from its August 2005 remand.  Specifically, the 
RO was to, inter alia, provide VCAA notice in compliance with 
38 U.S.C.A. §§ 5103(a) and 5103A (2002); request the Veteran 
to identify all health care providers that have treated him 
for his service-connected right shoulder tendonitis and 
obtain any such records; obtain medical records from the SSA; 
and provide the Veteran with a VA examination of his service-
connected right shoulder tendonitis to determine the current 
nature and extent of severity of the disability.  The Board 
finds that the RO has complied with these instructions and 
that the VA examination report dated in December 2008 
substantially complies with the remand directives in the 
Board's August 2005 remand.  Stegall v. West, 11 Vet. App. 
268 (1998).  


Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  

The basis of disability evaluations is the ability of the 
body as a whole, of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as 
to the degree of disability, such doubt will be resolved in 
the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but findings 
sufficiently characteristic to identify the disease and the 
resulting disability, and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the 
Court recently held that VA's determination of the "present 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased 
rating claim has been pending.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  That is, the Board must consider 
whether there have been times when the Veteran's disability 
has been more severe than at others.  If so, the Board may 
"stage" the rating.  The relevant temporal focus for 
adjudicating the level of disability of an increased-rating 
claim is from one year before the claim was filed (here, 
September 1998) until VA makes a final decision on the claim.  
See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).  While older evidence is not 
necessarily irrelevant, it is generally not needed to 
determine the effective date of an increased rating.  See 
Francisco, supra.  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the Veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  The provisions 
of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

Historically, the Veteran reports sustaining an injury to his 
right shoulder in 1955 while in service, and STRs reflect 
complaints of back pains, chest pains, and muscle soreness in 
the right arm and shoulder girdle after the Veteran fell from 
a cable-laying truck in November 1955.  Post-service, he has 
been diagnosed with right shoulder tendonitis.   

The Veteran's right shoulder tendonitis was rated as 10 
percent disabling from September 1, 1966.  In an April 2000 
rating decision, the RO increased the evaluation to 20 
percent disabling under Diagnostic Code 5201 (limitation of 
motion of the arm).  38 C.F.R. § 4.71a.  This rating is 
effective from October 5, 1999, the date of receipt of claim 
for an increased rating.  During a December 2008 VA 
examination, it was confirmed that the Veteran is right-
handed; thus, his right shoulder tendonitis is on the major, 
i.e., dominant, arm.  See 38 C.F.R. § 4.69.

Normal ranges of motion of the shoulder are flexion (forward 
elevation) from zero degrees to 180 degrees, abduction from 
zero degrees to 180 degrees, external rotation from zero 
degrees to 90 degrees, and internal rotation from zero 
degrees to 90 degrees.  38 C.F.R. § 4.71a, Plate I.

When rating for limitation of motion of the shoulder under 38 
C.F.R. § 4.71a, Diagnostic Code 5201, a minimum 20 percent 
disability rating is warranted for motion limited to shoulder 
level.  A 30 percent disability rating is warranted for 
motion limited to midway between side and shoulder level for 
the major arm.  A maximum 40 percent rating is warranted for 
motion limited to 25 degrees from the side for the major arm.  
38 C.F.R. § 4.71a, Diagnostic Code 5201.

A review of the evidence shows a December 1999 magnetic 
resonance imaging (MRI) of the right shoulder that revealed 
an intrasubstance tear and acromioclavicular joint disease 
with a small amount of fluid in the subacromial bursa.  See 
VA MRI report dated in December 1999.  VA examination in 
December 1999 found that the range of motion for the 
Veteran's right shoulder was zero to 90 degrees for 
abduction, zero to 90 degrees for flexion, zero to 20 degrees 
for extension, zero to 60 degrees for external rotation, and 
zero to 20 degrees for internal rotation.  See December 1999 
VA examination report.  

VA treatment records dated from 1999 to the present indicate 
few complaints of, and treatment for, right shoulder 
tendonitis.  Another MRI in June 2001 revealed findings 
compatible with a tear through the supraspinatus tendon.  See 
VA MRI report dated in June 2001.  In July 2002, the Veteran 
was treated for right shoulder pain, and complained of flare-
ups in the previous seven or eight months in April 2003.  See 
VA treatment records dated in July 2002 and April 2003.  
However, VA treatment records from 2007 to early 2009 show no 
evidence of complaints for problems with the right shoulder.  

The most recent VA examination in December 2008 shows forward 
flexion of zero to 65 degrees with pain at 65 degrees, 
abduction of zero to 70 degrees with pain at 70 degrees, 
external rotation of zero to 90 degrees with pain at 90 
degrees, and internal rotation of zero to 25 degrees with 
pain throughout.  See December 2008 VA examination report.      

With regard to functional loss, the December 1999 VA examiner 
found no evidence of easy fatigability or incoordination, and 
no additional loss of range of motion due to weakened 
movement, though the Veteran reported constant pain in his 
right shoulder.  However, the December 2008 VA examiner noted 
pain on motion.  During the December 2008 VA examination, the 
Veteran also reported pain and weakness, but denied 
stiffness, swelling, heat, redness, instability or giving 
way, locking, fatigability, or lack of endurance.  The 
diagnosis at the time was right shoulder arthralgia with 
residuals as noted.  See December 2008 VA examination report.  
Thus, although the Veteran exhibits some functional loss, all 
of the factors of functional loss discussed above simply do 
not cause limited motion of the shoulder midway between the 
side and shoulder level or limited motion of 25 degrees from 
the side.  The Board finds that the Veteran's functional 
loss is adequately represented in the 20 percent rating for 
orthopedic manifestations of his disability.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206.    

Thus, the Board finds no support for a disability rating in 
excess of 20 percent for the Veteran's right shoulder 
tendonitis throughout the entire appeal period under 
Diagnostic Code 5201.  38 C.F.R. 4.7.  

Moreover, although other diagnostic codes for disabilities 
of the shoulder and arm provide for ratings beyond 20 
percent, they are inappropriate for the facts of this case as 
the Veteran does not contend, and the VA examinations of 
record do not establish, ankylosis of scapulohumeral 
articulation (Diagnostic Code 5200), other impairment of the 
humerus (Diagnostic Code 5202), or impairment of the clavicle 
or scapula (Diagnostic Code 5203).  Therefore, these 
diagnostic codes will not be applied.  See Butts v. Brown, 5 
Vet. App. 532 (1993) (choice of diagnostic code should be 
upheld if it is supported by explanation and evidence).

The Board adds that there has never been an occasion since 
the effective date of his award when the Veteran's right 
shoulder tendonitis has exceeded the current rating assigned 
by the RO.  Thus, there is no basis for further 
"staging" of his rating.  See generally Hart v. Mansfield, 
21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 
(1999).

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board 
finds no evidence that the disability markedly interferes 
with the Veteran's ability to work.  Furthermore, there is no 
evidence of exceptional or unusual circumstances, such as 
frequent hospitalizations, to suggest that the Veteran is not 
adequately compensated for his disability by the regular 
Rating Schedule.  VAOPGCPREC 6-96.  See 38 C.F.R. § 4.1 
(disability ratings are based on the average impairment of 
earning capacity).  In fact, VA treatment records show only 
outpatient treatment, and even then, there is no indication 
of specific complaints of increased symptomatology of right 
shoulder tendonitis.  


ORDER

A disability rating in excess of 20 percent for right 
shoulder tendonitis is denied.


REMAND

Before addressing the merits of the Veteran's claim for 
service connection for a low back disorder, the Board finds 
that additional development of the evidence is required.

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  In this case, the 
Board finds that a remand is necessary in order to comply 
with remand directives it had set forth in its August 2005 
remand.  Specifically, in the August 2005 remand, the Board, 
in pertinent part, instructed the RO to provide the Veteran 
with a VA examination of his lower back and provide a medical 
opinion as to whether it is as likely as not that any lower 
back disability is the result of the Veteran's active 
service, including the in-service injury that resulted in the 
service-connected right shoulder disability, or whether any 
lower back disability is the result of the service-connected 
right shoulder disability.   

However, a review of the claims file shows that, although a 
VA examination of the Veteran's back was obtained in December 
2008, the VA examiner failed to respond specifically to the 
questions regarding the relationship between the Veteran's 
lower back disorder and his in-service injury or his service-
connected right shoulder disability.  Although the December 
2008 VA examiner indicated that the Veteran's "present 
disability is not due to or aggravated by the service injury 
as spinal stenosis is congenital," he failed to address the 
additional question of whether the Veteran's currently 
diagnosed degenerative disc disease could be related to his 
in-service injury.  

In this regard, the Court has found that, once VA undertakes 
the effort to provide an examination when developing a 
service-connection claim, it must provide an adequate one, 
or, at a minimum, notify the claimant why one will not or 
cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  Pursuant to 38 C.F.R. § 4.2, it is incumbent upon 
the rating board to return an examination report as 
inadequate if it does not contain sufficient detail.

Here, the December 2008 VA examination report failed to 
address the etiology of the Veteran's degenerative disc 
disease, which is the focus of his claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Request that the previous December 
2008 VA examiner provide an addendum to 
his or her previous opinion, if that 
physician is still available.  
Specifically, the physician should review 
the Veteran's STRs dated in November 1955 
and post-service treatment records of his 
lower back, and provide a clarification as 
to whether it is at least as likely as not 
that the Veteran's current degenerative 
disc disease a) is related to his military 
service, including his in-service injury 
in November 1955 that resulted in the 
service-connected right shoulder 
disability; or b) is related to his 
service-connected right shoulder 
disability.  In giving this opinion, the 
VA examiner should specifically take note 
of the facts that the Veteran was treated 
for an injury to his shoulder, arm, and 
back in November 1955 and that he also 
suffered a work-related back injury in 
1994.  The claims file, including a 
complete copy of this remand, must be made 
available for review of the Veteran's 
pertinent medical history.  Another VA 
examination is not necessary in order to 
provide this opinion, unless the previous 
VA examiner listed on the December 2008 
report is unavailable, and a new examiner 
indicates a physical examination is 
necessary in order to adequately answer 
the question posed. 

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should discuss 
the rationale of the opinion, whether 
favorable or unfavorable, based on the 
findings on examination and information 
obtained from review of the record.  If 
the examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is not 
possible or feasible. 

2.  Following completion of the above 
development, the RO should readjudicate 
the claim for service connection for a 
back disorder in light of the additional 
evidence.  If the claim is not granted to 
the Veteran's satisfaction, send him and 
his representative a supplemental 
statement of the case and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


